Order entered September 24, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00861-CR

                          CHRISTOPHER MICHAEL RUBIO, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 363rd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F-1633703-W

                                             ORDER
        Appellant’s September 20, 2019 motion to extend the time for filing a reply brief is

GRANTED. Appellant’s reply brief, received on September 20, 2019, is ORDERED filed as of

the date of this order.


                                                       /s/   DAVID L. BRIDGES
                                                             PRESIDING JUSTICE